DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David G. Posz on May 26, 2021.
The application has been amended as follows: 
In the claims May 24, 2021:
Claim 2, line 1 – “a vehicle” has been amended to “the vehicle”
Claim 3, line 1 – “a vehicle” has been amended to “the vehicle”
Claim 4, line 1 – “a vehicle” has been amended to “the vehicle”
Claim 5, line 1 – “a vehicle” has been amended to “the vehicle”
Claim 6, line 1 – “a vehicle” has been amended to “the vehicle”
Claim 7, line 1 – “a vehicle” has been amended to “the vehicle”

VACATING RESTRICTION
The species previously withdrawn from consideration as a result of the restriction requirement mailed January 8, 2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the restriction requirement as set forth in the Office action mailed on January 8, 2021 is hereby withdrawn and claim 4 has been examined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although JP 2003260937 includes some of the limitations of independent claim 1, JP 2003260937 fails to disclose the coupling member as recited in claim 1 as well as “the first seal includes a first groove into which the vertical side portion of the fixed glass is fitted thereby sealing the vertical side portion of the fixed glass, and the second seal includes a second groove into which the portion of the periphery of the fixed glass excluding the vertical side portion of the fixed glass is fitted and thereby sealed,” as recited in claim 1.
US 4649668 fails to disclose a first and second seal as recited in claim 1 and US 2020/0290436 fails to disclose a division bar and coupling member as recited in claim 1 and a person of ordinary skill in the art would not modify either reference to fulfill all the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634